

EXHIBIT 10.1







[nomuralogo.jpg]
EXECUTION COPY
Nomura Global Financial Products Inc.
c/o Nomura Securities International, Inc.
Worldwide Plaza
309 West 49th Street
5th Floor
New York, NY 10019
May 13, 2015
To:
Cowen Group, Inc.
599 Lexington Avenue
21st Floor
New York, NY 10022
Facsimile No.:    (212) 845-7999; (212) 201-4840
Attention:     Stephen Lasota, Chief Financial Officer
Telephone No.:     (212) 845-7917



Re:     Base Capped Call Option Transaction
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Nomura
Global Financial Products Inc. (“Nomura”) and Cowen Group, Inc. (“Counterparty”)
as of the Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for the Transaction.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
May 13, 2015 (the “Offering Memorandum”) relating to the 105,000 shares of
5.625% Series A Cumulative Perpetual Convertible Preferred Stock (the
“Convertible Preferred Shares” and each such share with USD 1,000 liquidation
preference, a “Convertible Preferred Share”) issued by Counterparty (as
increased by up to 15,750 shares if and to the extent that the Initial
Purchasers (as defined herein) exercise their option to purchase additional
Convertible Preferred Shares pursuant to the Purchase Agreement (as defined
herein)), the rights, preferences and privileges of which are set forth in a
Certificate of Designation to be dated on or about May 19, 2015 of the Company
(the “Certificate of Designation”). In the event of any inconsistency between
the terms defined in the Offering Memorandum, the Certificate of Designation and
this Confirmation, this Confirmation shall govern. The parties acknowledge that
this Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Certificate of Designation which are also
defined herein by reference to the Certificate of Designation and (ii) sections
of the Certificate of Designation that are referred to herein will conform to
the descriptions thereof in the Offering Memorandum. If any such definitions in
the Certificate of Designation or any such sections of the Certificate of
Designation differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Certificate of
Designation section numbers used herein are based on the draft of the
Certificate of Designation last reviewed by Nomura as of the date of this
Confirmation, and if any such section numbers are changed in the Certificate of
Designation as executed, the parties will amend this Confirmation in good faith
to preserve the intent of the parties. Subject to the foregoing, references to
the Certificate of Designation herein are references to the Certificate of
Designation as in effect on the date of its execution, and if the Certificate of
Designation is amended or supplemented following such date (other than any
amendment or supplement (x) pursuant to Section 4(g)(ii) of the Certificate of
Designation that, as determined by the Calculation Agent, conforms the
Certificate of Designation to the description of Convertible Preferred Shares in
the Offering Memorandum or (y) pursuant to Section 8 of the Certificate of
Designation, subject, in the case of this







    

--------------------------------------------------------------------------------






clause (y), to the second paragraph under “Method of Adjustment” in Section 3),
any such amendment will be disregarded for purposes of this Confirmation unless
the parties agree otherwise in writing.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1.This Confirmation evidences a complete and binding agreement between Nomura
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Nomura and Counterparty had executed an agreement in such form (but without
any Schedule except for the election of (i) the laws of the State of New York as
the governing law (without reference to choice of law doctrine), (ii) Nomura
Holdings, Inc. as a Credit Support Provider, and (iii) the Guarantee of Nomura
Holdings, Inc. to be dated on or about May 14, 2015 referencing this transaction
as a Credit Support Document) on the Trade Date. In the event of any
inconsistency between provisions of the Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement. The Transaction shall constitute a Share Option Transaction for
purposes of the Equity Definitions.
2.    The terms of the particular Transaction to which this Confirmation relates
are as follows:
General Terms.
Trade Date:
May 13, 2015

Effective Date:
The third Exchange Business Day immediately prior to the Premium Payment Date

Option Style:
European, as described under “Procedures for Exercise” below

Option Type:
Call

Buyer:
Counterparty

Seller:
Nomura

Shares:
The Class A Common Stock of Counterparty, par value USD 0.01 per share (Exchange
symbol “COWN”).

Number of Options:
105,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

Option Entitlement:
152.2476.

Strike Price:
USD 6.5682

Cap Price:
USD 8.385

Premium:
USD 13,807,500

Premium Payment Date:
The Closing Date

Closing Date:
May 19, 2015

Exchange:
The NASDAQ Global Select Market

Related Exchange(s):
All Exchanges


2
    


    

--------------------------------------------------------------------------------






Excluded Provisions:
Section 12 and Section 13(l) of the Certificate of Designation.

Procedures for Exercise.
Expiration Time:
The Valuation Time

Expiration Date:
May 20, 2020

Automatic Exercise:
Notwithstanding Section 3.4 of the Equity Definitions, a number of Options equal
to the then-current Number of Options shall be deemed to be automatically
exercised on the Expiration Date.

For the avoidance of doubt, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.
Valuation Time:
At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or futures contracts relating to the Shares.”
Settlement Terms.
Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions shall be
amended by (a) replacing the words “Cash Settlement or Physical Settlement” in
the first sentence thereof with “Cash Settlement, Net Share Settlement or
Combination Settlement” and (b) inserting the words “, and in the case of
Combination Settlement, the Specified Dollar Amount that will apply to the
Transaction” (x) at the end of the first sentence thereof and (y) immediately
following the words “with respect to such Transaction” in the last sentence
thereof and (ii) Counterparty may elect Cash Settlement or Combination
Settlement only if Counterparty represents to Nomura in writing on the date of
such election that (a) Counterparty is not in possession of any material
non-public information regarding Counterparty or the Shares, (b) Counterparty is
making such election in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws and (c) (x) the assets of
Counterparty at their fair valuation exceed the liabilities of


3
    


    

--------------------------------------------------------------------------------






Counterparty (including contingent liabilities), (y) the capital of Counterparty
is adequate to conduct the business of Counterparty, and (z) Counterparty has
the ability to pay its debts and obligations as they mature and does not intend
to, and does not believe that it will, incur debt beyond its ability to pay as
such debts mature.
Electing Party:
Counterparty.

Settlement Method Election Date:
The Expiration Date.

Default Settlement Method:
Net Share Settlement.

Specified Dollar Amount:
In the case of Combination Settlement, an amount in USD, which shall be greater
than USD 1,000, as specified by Counterparty to Nomura in writing no later than
the Settlement Method Election Date.

Net Share Settlement:
If applicable, Nomura will deliver to Counterparty, on the Settlement Date, a
number of Shares equal to the Net Share Settlement Amount in respect of any
Option exercised or deemed exercised hereunder. In no event will the Net Share
Settlement Amount be less than zero.

Net Share Settlement Amount:
In respect of any Option exercised or deemed exercised hereunder, a number of
Shares equal to the sum of the Daily Net Share Settlement Amounts for each of
the 50 consecutive Valid Days during the Settlement Averaging Period.

Daily Net Share Settlement Amount:
For each of the 50 consecutive Valid Days during the Settlement Averaging
Period, a number of Shares equal to the quotient of (i) the Daily Option Value
on such Valid Day, divided by (ii) the Relevant Price for such Valid Day.

Daily Option Value:
For each of the 50 Valid Days in the Settlement Averaging Period, 2% of the
product of (i) the Option Entitlement and (ii) the Strike Price Differential on
such Valid Day.

Strike Price Differential:
For each Valid Day in the Settlement Averaging Period, if the Relevant Price on
such Valid Day is:

(i)  greater than or equal to the Cap Price, the Cap Price less the Strike
Price;
(ii)  greater than the Strike Price and less than the Cap Price, the Relevant
Price on such Valid Day less the Strike Price; or
(iii)  less than or equal to the Strike Price, USD 0.00.
Combination Settlement:
If applicable, Nomura will pay or deliver, as the case may be, to Counterparty,
on the Settlement Date, the amount of cash and number of Shares included in the
Combination Settlement Amount in respect of any Option exercised or deemed
exercised hereunder. In no event will such amount of cash or such number of
Shares be less than zero.

Combination Settlement Amount:
In respect of any Option exercised or deemed exercised hereunder, an amount of
cash equal to the aggregate amount


4
    


    

--------------------------------------------------------------------------------






of cash, together with a number of Shares equal to the aggregate number of
Shares, included in the Daily Combination Settlement Amounts for each of the 50
consecutive Valid Days during the Settlement Averaging Period.
Daily Combination Settlement Amount:
For each of the 50 consecutive Valid Days during the Settlement Averaging
Period:

(i)  an amount of cash equal to the lesser of (a) the Daily Option Measurement
Value and (b) the Daily Option Value on such Valid Day; and
(ii)  (a) if the Daily Option Value on such Valid Day exceeds the Daily Option
Measurement Value, a number of Shares equal to (1) the difference between the
Daily Option Value on such Valid Day and the Daily Option Measurement Value,
divided by (2) the Relevant Price for such Valid Day, and (b) otherwise, zero
Shares.
Daily Option Measurement Value:
(i) The excess of the Specified Dollar Amount over USD 1,000 divided by (ii) 50.

Fractional Shares:
If Combination Settlement or Net Share Settlement is applicable in respect of
any Option exercised or deemed exercised hereunder, notwithstanding anything to
the contrary herein, Nomura shall pay cash to Counterparty on the Settlement
Date in lieu of delivering any fractional Shares that would otherwise be
included in the Combination Settlement Amount or the Net Share Settlement
Amount, as the case may be, in each case, valued at the Relevant Price on the
last Valid Day of the Settlement Averaging Period.

Cash Settlement:
If applicable, in lieu of Section 8.1 of the Equity Definitions, Nomura will pay
to Counterparty, on the Settlement Date, the Option Cash Settlement Amount in
respect of any Option exercised or deemed exercised hereunder. In no event will
the Option Cash Settlement Amount be less than zero.

Option Cash Settlement Amount:
In respect of any Option exercised or deemed exercised hereunder, an amount in
cash equal to the sum of the Daily Option Values for each of the 50 consecutive
Valid Days during the Settlement Averaging Period.

Valid Day:
A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other United States national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a United States national or regional securities exchange, on
the principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day.

Scheduled Valid Day:
A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading.


5
    


    

--------------------------------------------------------------------------------






If the Shares are not so listed or admitted for trading, “Scheduled Valid Day”
means a Business Day.
Business Day:
Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:
On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page COWN <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading until the scheduled close of trading of the
primary trading session on such Valid Day (or if such volume-weighted average
price is unavailable at such time, the market value of one Share on such Valid
Day, as determined by the Calculation Agent using, if practicable, a
volume-weighted average method). The Relevant Price will be determined without
regard to after hours trading or any other trading outside of the regular
trading session trading hours.

Settlement Averaging Period:
For any Option exercised or deemed exercised hereunder, the 50 consecutive Valid
Days commencing on, and including, the third Valid Day immediately following May
20, 2020.

Settlement Date:
For any Option exercised or deemed exercised hereunder, the third Business Day
immediately following the final Valid Day of the Settlement Averaging Period for
such Option.

Settlement Currency:
USD

Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option exercised or deemed exercised hereunder means
that Net Share Settlement or Combination Settlement is applicable to that
Option.

Representation and Agreement:
Notwithstanding anything to the contrary in the Equity Definitions (including,
but not limited to, Section 9.11 thereof), the parties acknowledge that any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws.

3.    Additional Terms applicable to the Transaction.
Adjustments applicable to the Transaction:
Potential Adjustment Events:
Other than for purposes of Section 9(w), notwithstanding Section 11.2(e) of the
Equity Definitions, a “Potential Adjustment Event” means an occurrence of any
event or condition, as set forth in any Dilution Adjustment Provision, that
would result in an adjustment under the Certificate of Designation to the
“Conversion Rate” or the composition of a “unit of Reference Property” or to any
“Last Reported Sale Price,” “Daily VWAP,” “Daily Conversion Value” or


6
    


    

--------------------------------------------------------------------------------






“Daily Settlement Amount” (each as defined in the Certificate of Designation).
For the avoidance of doubt, Nomura shall not have any delivery or payment
obligation hereunder, and no adjustment shall be made to the terms of the
Transaction, on account of (x) any distribution of cash, property or securities
by Counterparty to holders of the Convertible Preferred Shares (upon conversion
or otherwise) or (y) any other transaction in which holders of the Convertible
Preferred Shares are entitled to participate, in each case, in lieu of an
adjustment under the Certificate of Designation of the type referred to in the
immediately preceding sentence (including, without limitation, pursuant to the
fourth sentence of Section 13(c) of the Certificate of Designation or the last
sentence of Section 13(d) of the Certificate of Designation).
Method of Adjustment:
Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event, the Calculation
Agent shall make a corresponding adjustment to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction; provided that, if any
Potential Adjustment Event occurs during any “Observation Period” (as defined in
the Certificate of Designation) but no adjustment was made to any Convertible
Preferred Share under the Certificate of Designation because the holder thereof
was deemed to be a record owner of the underlying Shares on the related
“Conversion Date” (as defined in the Certificate of Designation), then the
Calculation Agent shall make an adjustment, as determined by it, to the terms
hereof in order to account for such Potential Adjustment Event.

Notwithstanding the foregoing and “Consequences of Merger Events/Tender Offers”
below, if the Calculation Agent in good faith disagrees with any adjustment to
the Convertible Preferred Shares that involves an exercise of discretion by
Counterparty or its board of directors (including, without limitation, pursuant
to Section 13(k) of the Certificate of Designation, Section 8 of the Certificate
of Designation or any amendment to the Certificate of Designation entered into
thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction in a commercially reasonable manner.
Dilution Adjustment Provisions:
Section 13(a), (b), (c), (d), (e) and (k) of the Certificate of Designation.

Extraordinary Events applicable to the Transaction:
Merger Events:
Applicable; provided that, other than for purposes of “Announcement Event”,
“Announcement Date” and Section 9(w) below, notwithstanding Section 12.1(b) of
the Equity Definitions, a “Merger Event” means any Share


7
    


    

--------------------------------------------------------------------------------






Exchange Transaction (as defined in the Certificate of Designation).
Tender Offers:
Applicable; provided that, other than for purposes of “Announcement Event”,
“Announcement Date” and Section 9(w) below, notwithstanding Section 12.1(d) of
the Equity Definitions, a “Tender Offer” means the occurrence of any event or
condition set forth in Section 13(e) of the Certificate of Designation.



Consequence of Merger Events /
Tender Offers:
Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the
Certificate of Designation to any one or more of the nature of the Shares (in
the case of a Merger Event), Strike Price, Number of Options, Option Entitlement
and any other variable relevant to the exercise, settlement or payment for the
Transaction, subject to the second paragraph under “Method of Adjustment”;

provided, however, that such adjustment shall be made without regard to any
adjustment to the “Conversion Rate” (as defined in the Certificate of
Designation) pursuant to any Excluded Provision;
provided further that if, with respect to a Merger Event or a Tender Offer, (i)
the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) shares of an entity or person that is not a corporation or
is not organized under the laws of the United States, any State thereof or the
District of Columbia or (ii) the Counterparty to the Transaction following such
Merger Event or Tender Offer, will not be a corporation organized under the law
of the United States or any State thereof, then Cancellation and Payment
(Calculation Agent Determination) may apply at Nomura’s sole election; and
provided further that, for the avoidance of doubt, adjustments shall be made
pursuant to the provisions set forth above regardless of whether any Merger
Event or Tender Offer gives rise to an Early Conversion Date (as defined below).
Announcement Event:
If an Announcement Date occurs in respect of a Merger Event (for the avoidance
of doubt, determined without regard to the language in the definition of “Merger
Event” following the definition of “Reverse Merger” therein) or Tender Offer or
public announcement is made by any entity in respect of any potential
acquisition by Counterparty and/or its subsidiaries where the aggregate
consideration exceeds 15% of the market capitalization of Counterparty as of the
date of such announcement (such occurrence, an “Announcement Event”), then on
the earliest to occur of the last Valid Day of the Settlement Averaging Period,
an Early Termination Date or any other date of cancellation (the “Announcement
Event Adjustment Date”) in respect


8
    


    

--------------------------------------------------------------------------------






of the Transaction, the Calculation Agent will determine the economic effect on
the Transaction of the relevant event (regardless of whether the Announcement
Event actually results in a Merger Event or Tender Offer, and taking into
account such factors as the Calculation Agent may determine, including, without
limitation, changes in volatility, expected dividends or liquidity relevant to
the Shares or the Transaction whether prior to or after the Announcement Event
or for any period of time, including, without limitation, the period from the
Announcement Event to the relevant Announcement Event Adjustment Date). If the
Calculation Agent determines that such economic effect on the Transaction is
material, then on the Announcement Event Adjustment Date, the Calculation Agent
may make such adjustment to the Cap Price as the Calculation Agent determines
appropriate to account for such economic effect, which adjustment shall be
effective immediately prior to the settlement, termination or cancellation of
the Transaction, as the case may be; provided that in no event shall the Cap
Price be less than the Strike Price.
Announcement Date:
The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.

Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

Failure to Deliver:
Applicable

Hedging Disruption:
Applicable; provided that:


9
    


    

--------------------------------------------------------------------------------






(i)
Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a) inserting
the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and
(ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

Increased Cost of Hedging:
Applicable

Hedging Party:
For all applicable Additional Disruption Events, Nomura.

Determining Party:
For all applicable Extraordinary Events, Nomura; provided that all
determinations shall be made in good faith and in a commercially reasonable
manner.

Non-Reliance:
Applicable.

Agreements and Acknowledgements
Regarding Hedging Activities:    Applicable
Additional Acknowledgments:    Applicable
4.
Calculation Agent.     Nomura; provided that all calculations shall be made in
good faith and in a commercially reasonable manner.

5.    Account Details.
(a)
Account for payments to Counterparty:

Bank:    Capital One Bank
Bank Add.:    424 Madison Avenue    New York, NY 10017
ABA#:     065-000-090
Acct No.:     7527921710
Beneficiary:     Ramius LLC
Attn:    Jolanta Kokoszka, (212) 834-1845
Ref:    Call Spread
Account for delivery of Shares to Counterparty:
To be provided in writing by the Company.
(b)
Account for payments to Nomura:

Agent Bank Name:    BOA FX TRADING
Agent BIC:             BOFAUS3N
Account Name:         BANK OF AMERICA NY NGFP
Account No/Ref:        6550361610

10
    


    

--------------------------------------------------------------------------------






6.    Offices.
(a)
The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

(b)
The Office of Nomura for the Transaction is: Inapplicable, Nomura is not a
Multibranch Party.

7.    Notices.    
(a)
Address for notices or communications to Counterparty:

Cowen Group, Inc.
599 Lexington Avenue
21st Floor
New York, NY 10022
Facsimile No.:    (212) 845-7999; (212) 201-4840
Attention:     Stephen Lasota, Chief Financial Officer
Telephone No.:    (212) 845-7917
Email:        stephen.lasota@cowen.com        
With a copy to:
Attention:     Owen Littman, General Counsel
Telephone No.:    (724) 773-2270
Email:        owen.littman@cowen.com
(b)
Address for notices or communications to Nomura:

Nomura Global Financial Products Inc.
c/o Nomura Securities International, Inc.
Worldwide Plaza
309 West 49th Street
5th Floor
New York, NY 10019
Attention:     Equity Derivatives Operations
Telephone No.:     (212) 667-9580
Facsimile No.:     (646) 587-8638
Email:         EDGUSOps@us.nomura.com


With copies to:
Attention:     Stephen Roti
Title:         Managing Director, Head of Equity Structuring/Equity Capital
                Markets, Americas
Telephone No.:     (212) 436-8182
Facsimile No.:     (646) 587-9334
Email:         stephen.roti@nomura.com
Attention:     James Chenard
Title:         Executive Director
Telephone No.:     (212) 667-1363
Facsimile No.:     (646) 587-8740
Email:         james.chenard@nomura.com
8.    Representations and Warranties of Counterparty.
Each of the representations and warranties of Counterparty set forth in Section
3 of the Purchase Agreement (the “Purchase Agreement”), dated as of May 13,
2015, between Counterparty and Nomura Securities International, Inc., as
representative of the Initial Purchasers party thereto (the “Initial
Purchasers”), are true

11
    


    

--------------------------------------------------------------------------------






and correct and are hereby deemed to be repeated to Nomura as if set forth
herein. Counterparty hereby further represents and warrants to Nomura on the
date hereof and on and as of the Premium Payment Date that:
(a)
Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

(b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by‑laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.

(d)
Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(e)
Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

(f)
Each of it and its affiliates is not, on the date hereof, in possession of any
material non-public information with respect to Counterparty or the Shares.

(g)
[Reserved]

(h)
Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

(i)
Counterparty represents and warrants that it has received, read and understands
the OTC Options Risk Disclosure Statement and a copy of the most recent
disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options,” which is available at
http://www.optionsclearing.com/about/publications/character-risks.jsp.

(j)
Prior to the Trade Date, Counterparty has delivered to Nomura a resolution of
Counterparty’s board of directors authorizing the Transaction.

9.    Other Provisions.
(a)
Opinion; Incumbency Certificate. Counterparty shall deliver to Nomura an
incumbency certificate, dated as of the Closing Date, of Counterparty in
customary form. Counterparty shall deliver to Nomura


12
    


    

--------------------------------------------------------------------------------






an opinion of counsel, dated as of the Closing Date, in a form reasonably
satisfactory to Nomura. Delivery of such incumbency certificate and such opinion
to Nomura shall be a condition precedent for the purpose of Section 2(a)(iii) of
the Agreement with respect to each obligation of Nomura under Section 2(a)(i) of
the Agreement.
(b)
Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Nomura a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than 109.526
million (in the case of the first such notice) or (ii) thereafter more than
1.277 million less than the number of Shares included in the immediately
preceding Repurchase Notice. Counterparty agrees to indemnify and hold harmless
Nomura and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Nomura’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person may become subject to, as a result
of Counterparty’s failure to provide Nomura with a Repurchase Notice on the day
and in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Nomura
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

(c)
Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

(d)
No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

(e)
Transfer or Assignment.


13
    


    

--------------------------------------------------------------------------------






(i)
Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Nomura may impose,
including but not limited, to the following conditions:

(A)
With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(l) or 9(p) of this Confirmation;

(B)
Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended);

(C)
Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Nomura, will not expose Nomura to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Nomura;

(D)
Nomura will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Nomura would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E)
An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

(F)
Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Nomura to permit Nomura to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment;

(G)
Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Nomura in connection with such
transfer or assignment; and

(H)
Nomura shall have completed its customary on-boarding process with respect to
the transferee (including satisfaction of all know-your-customer and anti-money
laundering requirements, and other customary account opening processes).

(ii)
Nomura may, without Counterparty’s consent, but upon prior written notice,
transfer or assign all or any part of its rights or obligations under the
Transaction (A) to any affiliate of Nomura (1) that has a rating for its long
term, unsecured and unsubordinated indebtedness that is equal to or better than
Nomura’s credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Nomura generally for similar transactions, by Nomura
or Nomura Holdings Inc. or (B) to any other third party with a rating for its
long term, unsecured and unsubordinated indebtedness equal to or better than the
lesser of (1) the credit rating of Nomura at the time of the transfer and (2) A-
by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), A- by Fitch
Ratings Inc. or its successor (“Fitch”) or A3 by Moody’s Investor Service, Inc.
or its successor (“Moody’s”) or, if any of S&P, Fitch or Moody’s ceases to rate
such debt, at least an equivalent rating or better by a substitute rating agency
mutually agreed by Counterparty and Nomura; provided that (i) under the
applicable law effective on the date of such transfer or assignment,
Counterparty will not receive a payment that is less than the payment
Counterparty would have received in the absence of such transfer or assignment
on account of any deduction or withholding under Section 2(d)(i) of


14
    


    

--------------------------------------------------------------------------------






the Agreement and (ii) no Event of Default, Potential Event of Default or
Termination Event will occur as a result of such transfer or assignment. If at
any time at which (A) the Section 16 Percentage exceeds 4.5%, or (B) the Share
Amount exceeds the Applicable Share Limit (if any applies) (any such condition
described in clause (A) or (B), an “Excess Ownership Position”), Nomura is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Options to a third party on pricing terms reasonably acceptable to
Nomura and within a time period reasonably acceptable to Nomura such that no
Excess Ownership Position exists, then Nomura may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Nomura so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(j) shall apply to any amount that is payable
by Nomura to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, as determined by Nomura, (A) the numerator of which
is the number of Shares that Nomura and each person subject to aggregation of
Shares with Nomura under Section 13 or Section 16 of the Exchange Act and rules
promulgated thereunder directly or indirectly beneficially own (as defined under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder)
and (B) the denominator of which is the number of Shares outstanding. The “Share
Amount” as of any day is the number of Shares that Nomura and any person whose
ownership position would be aggregated with that of Nomura (Nomura or any such
person, a “Nomura Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Counterparty that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Nomura in its sole discretion. The “Applicable
Share Limit” means a number of Shares equal to (A) the minimum number of Shares
that could give rise to reporting or registration obligations or other
requirements (including obtaining prior approval from any person or entity) of a
Nomura Person, or could result in an adverse effect on a Nomura Person, under
any Applicable Restriction, as determined by Nomura in its sole discretion,
minus (B) 1% of the number of Shares outstanding. Nomura will use its
commercially reasonable efforts to promptly so notify Counterparty if the
Section 16 Percentage exceeds 4.0%.
(iii)
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Nomura to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Nomura may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Nomura’s obligations in respect of the
Transaction and any such designee may assume such obligations. Nomura shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

(f)
Staggered Settlement. If Net Share Settlement or Combination Settlement applies
to an exercise of Options hereunder and, with respect to applicable legal and
regulatory requirements, including any requirements relating to Nomura’s hedging
activities hereunder, Nomura reasonably determines that it would not be
practicable or advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by Nomura on the Settlement Date, Nomura may, by
notice to Counterparty on or prior to the Settlement Date (the “Nominal
Settlement Date”), elect to deliver the Shares on two or more dates (each, a
“Staggered Settlement Date”) as follows:

(i)
in such notice, Nomura will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be the Nominal Settlement Date and the
last of which will be no later


15
    


    

--------------------------------------------------------------------------------






than the twentieth (20th) Exchange Business Day following the Nominal Settlement
Date) and the number of Shares that it will deliver on each Staggered Settlement
Date;
(ii)
the aggregate number of Shares that Nomura will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Nomura would otherwise be required to deliver on the Nominal Settlement
Date; and

(iii)
the provisions in Section 2 hereof relating to Net Share Settlement or
Combination Settlement, as the case may be, will apply on each Staggered
Settlement Date, except that the Shares otherwise deliverable on the Nominal
Settlement Date will be allocated among such Staggered Settlement Dates as
specified by Nomura in the notice referred to in clause (i) above.

(g)
Additional Termination Events.

(i)
Counterparty shall notify Nomura in writing of (a) any “Conversion Date” (as
defined in the Certificate of Designation), (x) in respect of which a “Notice of
Conversion” (within the meaning of the Certificate of Designation) that is
effective as to Counterparty has been delivered by the converting holder and
(y) that occurs prior to the Expiration Date (an “Early Conversion Date”), and
(b) the number of Convertible Preferred Shares so converted, no later than 5:00
p.m. (New York City time) on the Scheduled Valid Day immediately following such
Early Conversion Date (any such notice, an “Early Conversion Notice”).
Notwithstanding anything to the contrary in this Confirmation, the receipt by
Nomura from Counterparty, within the applicable time period set forth in the
immediately preceding sentence, of an Early Conversion Notice shall constitute
an Additional Termination Event as provided in this Section 9(f)(i). Upon
receipt of any such Early Conversion Notice, Nomura shall designate an Exchange
Business Day following such Additional Termination Event as an Early Termination
Date with respect to the portion of this Transaction corresponding to a number
of Options (the “Early Conversion Options”) equal to the lesser of (A) the
number of Convertible Preferred Shares specified in such Early Conversion Notice
and (B) the Number of Options as of the date Nomura designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Early Conversion Options. Any payment hereunder with respect to
such termination shall be calculated pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Options equal to the
number of Early Conversion Options, (2) Counterparty were the sole Affected
Party with respect to such Additional Termination Event and (3) the terminated
portion of the Transaction were the sole Affected Transaction (and, for the
avoidance of doubt, in determining the amount payable pursuant to Section 6 of
the Agreement, the Calculation Agent shall not take into account any adjustments
to the Option Entitlement that result from corresponding adjustments to the
“Conversion Rate” (as defined in the Certificate of Designation) pursuant to
Section 12 of the Certificate of Designation).

(ii)
Promptly following any repurchase and cancellation of Convertible Preferred
Shares, Counterparty shall notify Nomura in writing of such repurchase and
cancellation and the number of Convertible Preferred Shares so repurchased and
cancelled (any such notice, a “Repurchase Notice”). Notwithstanding anything to
the contrary in this Confirmation, the receipt by Nomura from Counterparty of
any Repurchase Notice, within the applicable time period set forth in the
preceding sentence, shall constitute an Additional Termination Event as provided
in this Section 9(g)(ii). Upon receipt of any such Repurchase Notice, Nomura
shall designate an Exchange Business Day following receipt of such Repurchase
Notice as an Early Termination Date with respect to the portion of this
Transaction corresponding to a number of Options (the “Repurchase Options”)
equal to the lesser of (A) the number of such Convertible Preferred Shares
specified in such Repurchase Notice and (B) the Number of Options as of the date
Nomura designates such Early Termination Date and, as of such date, the Number
of Options shall be reduced by the number of Repurchase Options. Any payment
hereunder with respect to such termination shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to


16
    


    

--------------------------------------------------------------------------------






the number of Repurchase Options, (2) Counterparty were the sole Affected Party
with respect to such Additional Termination Event and (3) the terminated portion
of the Transaction were the sole Affected Transaction.
(h)
Amendments to Equity Definitions.

(i)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii)(1) through (9) of
the ISDA Master Agreement with respect to that Issuer.”

(ii)
Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Nomura may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

(i)
Setoff. In addition to and without limiting any rights of set-off that a party
hereto may have as a matter of law, pursuant to contract or otherwise, upon the
occurrence of an Early Termination Date, Nomura (and only Nomura)  shall have
the right to set off any obligation that it may have to Counterparty under this
Confirmation, including without limitation any obligation to make any payment of
cash or delivery of Shares or other property or securities, against any
obligation Counterparty may have to Nomura under any other agreement between
Nomura and Counterparty that does not convey to Nomura rights, or the ability to
assert claims, that are senior to the rights and claims of common stockholders
in the event of Counterparty’s bankruptcy (each such contract or agreement, a
“Separate Agreement”), including without limitation any obligation to make a
payment of cash or a delivery of Shares or any other property or securities. For
this purpose, Nomura shall be entitled to convert any obligation (or the
relevant portion of such obligation) denominated in one currency into another
currency at the rate of exchange at which it would be able to purchase the
relevant amount of such currency, and to convert any obligation to deliver any
non-cash property into an obligation to deliver cash in an amount calculated by
reference to the market value of such property as of the Early Termination Date,
as determined by the Calculation Agent in its sole discretion; provided that in
the case of a set-off of any obligation to release or deliver assets against any
right to receive fungible assets, such obligation and right shall be set off in
kind and; provided further that in determining the value of any obligation to
deliver any Shares or other property or securities, the value at any time of
such obligation shall be determined by reference to the market value of such
Shares or other property or securities at such time, as determined in good faith
by the Calculation Agent. If an obligation is unascertained at the time of any
such set-off, the Calculation Agent may in good faith estimate the amount or
value of such obligation, in which case set-off will be effected in respect of
that estimate, and the relevant party shall account to the other party at the
time such obligation or right is ascertained.

(j)
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty’s control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Nomura would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Nomura shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (x) Counterparty gives irrevocable telephonic notice to Nomura, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative (as defined below) shall not apply,


17
    


    

--------------------------------------------------------------------------------






and (y) Counterparty remakes the representation set forth in Section 8(f) as of
the date of such election, in which case the provisions of Section 12.7 or
Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply.
Share Termination Alternative:
If applicable, Nomura shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

Share Termination Delivery Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:
The value to Nomura of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Nomura at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

Share Termination Delivery Unit:
One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of such Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event, as determined by the
Calculation Agent.

Failure to Deliver:
Applicable

Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (as modified above) of the Equity Definitions and the provisions
set forth opposite the caption “Representation and Agreement” in Section 2 will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.


18
    


    

--------------------------------------------------------------------------------






“Share Termination Settled” in relation to the Transaction means that the Share
Termination Alternative is applicable to the Transaction.
(k)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

(l)
Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Nomura, the Shares (“Hedge Shares”) acquired by Nomura for the
purpose of hedging its obligations pursuant to the Transaction cannot be sold in
the public market by Nomura without registration under the Securities Act,
Counterparty shall, at its election, either (i) in order to allow Nomura to sell
the Hedge Shares in a registered offering, make available to Nomura an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance satisfactory to Nomura, substantially in the form of an
underwriting agreement for a registered secondary offering; provided, however,
that if Nomura, in its sole reasonable discretion, is not satisfied with access
to due diligence materials, the results of its due diligence investigation, or
the procedures and documentation for the registered offering referred to above,
then clause (ii) or clause (iii) of this paragraph shall apply at the election
of Counterparty, (ii) in order to allow Nomura to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance satisfactory to Nomura
(in which case, the Calculation Agent shall make any adjustments to the terms of
the Transaction that are necessary, in its reasonable judgment, to compensate
Nomura for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement), or (iii) purchase the Hedge
Shares from Nomura at the Relevant Price on such Exchange Business Days, and in
the amounts, requested by Nomura.

(m)
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(n)
Right to Extend. Nomura may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Nomura, with respect to some or all of the
Options hereunder, if Nomura determines, in its commercially reasonable
discretion, that such action is reasonably necessary or appropriate to preserve
Nomura’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable Nomura to effect transactions in Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that is, and, if Nomura were Counterparty or an affiliated purchaser of
Counterparty, would be, in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Nomura.

(o)
Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

(p)
Notice of Certain Other Events. Counterparty covenants and agrees that:


19
    


    

--------------------------------------------------------------------------------






(i)
promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Nomura written notice of (x) the weighted
average of the types and amounts of consideration received by the holders of
Shares that affirmatively make such an election or (y) if no holders of Shares
affirmatively make such an election, the types and amounts of consideration
actually received by holders of Shares (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

(ii)
promptly following any adjustment to the Convertible Preferred Shares in
connection with any Potential Adjustment Event, Merger Event or Tender Offer,
Counterparty shall give Nomura written notice of the details of such adjustment.

(q)
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

(r)
Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Nomura and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Nomura and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Nomura shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Nomura and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

(s)
Early Unwind. In the event the sale of the “Firm Securities” (as defined in the
Purchase Agreement) is not consummated with the Initial Purchasers for any
reason, or Counterparty fails to deliver to Nomura opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Closing Date, or such later date as agreed upon by the parties (the
Closing Date or such later date, the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”) on the Early Unwind Date and (i)
the Transaction and all of the respective rights and obligations of Nomura and
Counterparty under the Transaction shall be cancelled and terminated and (ii)
each party shall be released and discharged by the other party from and agrees
not to make any claim against the other party with respect to any obligations or
liabilities of the other party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date; provided
that Counterparty shall purchase from Nomura on the Early Unwind Date all Shares
purchased by Nomura or one or more of its affiliates in connection with the
Transaction at the then prevailing market price, as determined by the
Calculation Agent. Each of Nomura and Counterparty represents and acknowledges
to the other that, subject to the proviso included in this Section 9(s), upon an
Early Unwind, all obligations with respect to the Transaction shall be deemed
fully and finally discharged.

(t)
Conduct Rules. Counterparty acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

(u)
Matters relating to Nomura and the Agent.


20
    


    

--------------------------------------------------------------------------------






(i)
Nomura is not registered as a broker or dealer under the Exchange Act.  Nomura
Securities International, Inc. (“Agent”) has acted solely as agent for Nomura
and Counterparty to the extent required by law in connection with the
Transaction and has no obligations, by way of issuance, endorsement, guarantee
or otherwise, with respect to the performance of either party under the
Transaction.  The parties agree to proceed solely against each other, and not
against Agent, in seeking enforcement of their rights and obligations with
respect to the Transaction, including their rights and obligations with respect
to payment of funds and delivery of securities.

(ii)
Agent may have been paid a fee by Nomura in connection with the Transaction. 
Further details will be furnished upon written request.

(iii)
The time of dealing for the Transaction will be furnished by Agent upon written
request.

(v)
Payment by Counterparty. In the event that, following the payment by
Counterparty of the Premium hereunder, (i) an Early Termination Date occurs or
is designated with respect to the Transaction as a result of a Termination Event
or an Event of Default (other than an Event of Default arising under Section
5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty owes to
Nomura an amount calculated under Section 6(e) of the Agreement, or (ii)
Counterparty owes to Nomura, pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

(w)
Other Adjustments Pursuant to the Equity Definitions. Upon the occurrence of a
Merger Date, the occurrence of a Tender Offer Date, or declaration by
Counterparty of the terms of any Potential Adjustment Event, respectively, as
such terms are defined in the Equity Definitions (subject to the immediately
succeeding sentence), the Calculation Agent may, in its sole discretion, adjust
the Cap Price to preserve the fair value of the Options to Nomura; provided that
in no event shall the Cap Price be less than the Strike Price. Notwithstanding
anything to the contrary in this Confirmation, solely for the purpose of
adjusting the Cap Price pursuant to this section 9(w), the terms “Potential
Adjustment Event,” “Merger Event,” and “Tender Offer” shall each have the
meanings assigned to such term in the Equity Definitions (provided that Section
11.2(e)(vii) of the Equity Definitions shall be amended by (x) replacing the
words “a diluting or concentrative” with “a material” and (y) adding the phrase
“or the Options” at the end of such sentence).












21
    


    

--------------------------------------------------------------------------------








Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us.
Very truly yours,
Nomura Global Financial Products Inc.
By:
/s/ Andrew Munro
Authorized Signatory
Name: Andrew Munro



Accepted and confirmed
as of the Trade Date:
Cowen Group, Inc.
By:
/s/ Stephen Lasota
Authorized Signatory
Name: Stephen Lasota








22
    


    